Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 11/30/21 overcome the rejections set forth in the office action mailed 6/2/21. New grounds of rejection for some of the claims, necessitated by the amendments, are set forth below.

Double Patenting
Applicant is advised that should claim 10 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In this case, claims 10 and 12 are identical.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  In line 1 of claim 3, “was done” should be “is done”. Claim 5 should end with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayakawa (WO 2015/174537 A1).
An English-language equivalent of Kobayakawa, U.S. PG Pub. No. 2017/0088792, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the English-language reference. 
In paragraph 100, Kobayakawa discloses a method of preparing a coating liquid comprising dissolving a resin binder in a solvent, dispersing, primary particles in a second solvent, combining the two solutions, and adding a solid lubricant. In paragraph 82 Kobayakawa discloses that the primary particles can be metal oxides. In paragraph 72 Kobayakawa discloses that the solid lubricant can be graphene. These steps of Kobayakawa therefore meet the limitations of the first step of claim 1 regarding making a homogeneous slurry comprising a metal oxide, graphene, and polymeric binder. In paragraph 100 Kobayakawa further discloses applying the coating liquid to a base material layer and subjecting the coating liquid to a drying step, meeting the limitations of the second and third steps of claim 1. In paragraph 82 Kobayakawa discloses that the metal oxides can be zinc or tin oxide, as recited in claims 8-9. Kobayakawa does not disclose compositions comprising the components in amounts within the ranges recited in claims 1 and 7.
Kobayakawa discloses in paragraphs 73 and 87 that the concentration of solid lubricant (graphene) in the composition ranges from 20 to 70% by volume, and the concentration of reinforcing particles (metal oxide) ranges from 1 to 20% by volume, leaving a concentration of up to 79% by volume for the binder, noting that Kobayakawa In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Claims 1 and 7-9 are therefore rendered obvious by Kobayakawa.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayakawa in view of Zhamu (U.S. PG Pub. No. 2008/0279756).
The discussion of Kobayakawa in paragraph 5 above is incorporated here by reference. Kobayakawa discloses a method meeting the limitations of claim 1, but does not disclose using sonication in making the homogeneous slurry.
Zhamu, in paragraph 2, discloses a method of exfoliating graphite in order to produce nano-scaled graphene platelets. In paragraphs 39-40, 42, 47, and the reference’s claim 1, Zhamu discloses that the method includes forming a mixture of graphite flakes and a surfactant in a solvent, and sonicating the composition in order to 
It would have been obvious to one of ordinary skill in the art to prepare the graphite nanoplatelet suspension of Kobayakawa by a method including a step of preparing a mixture of graphene platelets and surfactant by sonication, since Zhamu teaches in paragraph 42 that the method obviates the need to expose the layered material (graphite) to a high-temperature oxidizing environment. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayakawa in view of Yamasaki (U.S. PG Pub. No. 2015/0057199).
The discussion of Kobayakawa in paragraph 5 above is incorporated here by reference. Kobayakawa discloses a method meeting the limitations of claim 1, and in paragraph 71 discloses that a method of applying the coating layer may be “arbitrarily selected” indicating that the coating method is not particularly limited, but does not specifically disclose spin coating.
Yamasaki, in paragraph 45, discloses that a coating film may be formed on a sliding member by a spin coating method, as recited in claim 3. Applying the coating layer of Kobayakawa by the spin coating method of Yamasaki therefore meets the limitations of claim 3, and would have been obvious to one of ordinary skill in the art to .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayakawa in view of Tochimoto (U.S. PG Pub. No. 2008/0207390).
The discussion of Kobayakawa in paragraph 5 above is incorporated here by reference. Kobayakawa discloses a method meeting the limitations of claim 1, and in paragraphs 65 and 102 discloses that the substrate for the sliding member can be steel, but does not specifically disclose stainless steel.
Tochimoto, in paragraphs 18-22, discloses a friction drive actuator comprising a sliding member, and in paragraph 43 discloses that the sliding member can be made of stainless steel, as recited in claim 4. It would have been obvious to one of ordinary skill in the art to use the stainless steel of Tochimoto as the steel substrate for the sliding member of Kobayakawa, since Tochimoto teaches in paragraph 43 that it is inexpensive and easy to process.

Allowable Subject Matter
Claims 5 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the objection to claim 5 set forth in paragraph 4 above were overcome. Applicant is also reminded that claims 10 and 12 are duplicates of each other as discussed in paragraph 3 above.

Claim 5 recites specific polymeric binders not disclosed by Kobayakawa. The prior art does not provide motivation to modify Kobayakawa to include the specific binders of claim 5. Claim 11 requires that the graphene be in the form of microscale particles. Kobayakawa discloses graphene nanoplatelets in paragraph 72. One of ordinary skill in the art would not have motivation to modify Kobayakawa do use microscale graphene particles instead of the nanoplatelets taught by Kobayakawa.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771